Case 2:15-cv-00703-JMV-MF Document 86 Filed 08/20/19 Page 1 of 5 PageID: 2126




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 CHAO SUN, Individually and on Behalf of All      Case No. 2:15-cv-00703-JMV-MF
 Others Similarly Situated,

                       Plaintiff,

        V.


 DAQThJG HAN, XIAOLI YU, HONG LI,
 MING LI, LIAN ZHU, GUANGHUI CHENG,
 GUOBIN PAN, GUANGJUN LU, YUANPIN
 HE, MAZARS CPA LIMITED, MAZARS ScrI,
 WEISERMAZARS LLP, and TELESTONE
 TECHNOLOGIES CORPORATION,

                       Defendants.



 1PROPOSED1 ORDER GRANTING LEAD PLAINTIFF’S UNOPPOSED MOTION FOR
         APPROVAL OF DISTRIBUTION OF NET SETTLEMENT FUND

        Court appointed Lead Plaintiff Bin Qu moved this Court for an order granting his

 Unopposed Motion for Approval of Distribution of Net Settlement Fund in the above-captioned

 class action (the “Action”). Having reviewed and considered all the materials and arguments

 submitted in support of the motion, including the Declaration of Brian Manigault in Support of

 Lead Plaintiffs Unopposed Motion for Approval of Distribution of Net Settlement Fund (the

 “Manigault Declaration” or “Manigault DecL”):

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        I.     This Order incorporates by reference the definitions in the Stipulation and

 Agreement of Settlement dated February 8, 2017 (ECF No. 64-3) (the “Stipulation”) and the

 Manigault Declaration, and all terms used herein shall have the same meanings as set forth in the

 Stipulation or in the Manigault Declaration.
Case 2:15-cv-00703-JMV-MF Document 86 Filed 08/20/19 Page 2 of 5 PageID: 2127




        2.      This Court has jurisdiction over the subject matter of the Action and over all

 parties to the Action, including all Settlement Class Members.

        3.      Lead Plaintiffs plan for distribution of the Net Settlement Fund to Authorized

 Claimants is APPROVED. Accordingly:

                (a)     The administrative recommendations of the Court-approved Claims

 Administrator, the Angeion Group (“Angeion” or “Claims Administrator”), to accept the Timely

 Valid Claims and Late But Otherwise Valid Claims set forth in Exhibit C parts one and two to

 the Manigault Declaration, are adopted;

                (b)     The Claims Administrator’s administrative recommendations to reject

 wholly ineligible Claims as set forth in Exhibit C part three are adopted;

                (c)     Angeion is directed to distribute 100% of the Net Settlement Fund, after

 deducting all payments previously allowed and the payments approved by the Court in this

 Order, and after deducting payment of any estimated taxes, the costs of preparing appropriate tax

 returns, and any escrow fees, to Authorized Claimants who would receive at least $10.00 based

 on their pro rata share of the Net Settlement Fund, which is based on each Authorized

 Claimant’s Recognized Loss as compared to the Total Recognized Claims of all Authorized

 Claimants as set forth paragraph 30 of the Manigault Declaration (the “Distribution”) and the

 Court-approved Plan of Allocation;

                (d)     In order to encourage Authorized Claimants to promptly cash their checks,

 all Distribution checks shall bear the following notation: “DEPOSiT PROMPTLY, VOID AND

 SUBJECT TO RE-DISTRIBUTION IF NOT NEGOTIATED WITHIN 180 DAYS OF

 DISTRIBUTION”;




                                                  2
Case 2:15-cv-00703-JMV-MF Document 86 Filed 08/20/19 Page 3 of 5 PageID: 2128




                 (e)   Authorized Claimants who do not cash their Distribution checks within the

 time allotted or on the conditions set forth in paragraph 30 of the Manigault Declaration shall

 irrevocably forfeit all recovery from the Settlement, and the funds allocated to all such stale-

 dated checks shall be available to be re-distributed to other Authorized Claimants, if Lead

 Counsel, in consultation with Angeion, determine that it is cost effective to conduct a second

 distribution.   Similarly, Authorized Claimants who do not cash their second or subsequent

 distributions (should such distributions occur) within the time allotted or on the conditions set

 forth in paragraph 30 of the Manigault Declaration, shall irrevocably forfeit any further recovery

 from the Net Settlement Fund;

                 (0     After Angeion has made reasonable and diligent efforts to have

 Authorized Claimants cash their Distribution checks (as set forth in paragraph 30 of the

 Manigault Declaration), but no earlier than nine (9) months after the Distribution, Angeion shall,

 if Lead Counsel, in consultation with Angeion, determine that it is cost effective to do so,

 conduct a second distribution of the Net Settlement Fund (the “Second Distribution”), in which

 any amounts remaining in the Net Settlement Fund after the Distribution, after deducting

 Angeion’s fees and expenses incurred in connection with administering the Settlement for which

 it has not yet been paid (including the estimated costs of such Second Distribution), and after the

 payment of any estimated taxes, the costs of preparing appropriate tax returns, and any escrow

 fees, shall be distributed to all Authorized Claimants in the Distribution who cashed their

 Distribution check and who would receive at least $10.00 from such re-distribution based on

 their pro raw share of the remaining funds. Additional re-distributions, after deduction of costs

 and expenses as described above and subject to the same conditions, may occur thereafter six




                                                  3
Case 2:15-cv-00703-JMV-MF Document 86 Filed 08/20/19 Page 4 of 5 PageID: 2129




 month intervals until Lead Counsel, in consultation with Angeion, determine that further re

 distribution is not cost effective;

                 (g)     Any funds that remain in the Net Settlement Fund after: (i) determining

 that further re-distribution is no longer cost-effective, (ii) payment of any unpaid fees or

 expenses incurred in connection with administering the Net Settlement Fund, and (iii) the

 payment of any estimated taxes, the costs of preparing appropriate tax returns, and any escrow

 fees, shall be donated to a non-sectarian, not-for-profit 501(c)(3) organization serving the public

 interest, to be designated by Lead Counsel and approved by the District Court;

                 (h)     No new Proofs of Claim shall be accepted after January 21, 2019, and no

 further adjustments to Proofs of Claims received on or before January 21, 2019 that would result

 in an increased Recognized Claim amount shall be made for any reason after January 21, 2019;

                 (i)     All persons involved in the review, verification, calculation, tabulation, or

 any other aspect of the processing of the Claims submitted in the Action, or who are otherwise

 involved in the administration or taxation of the Settlement Fund or the Net Settlement Fund, are

 hereby released and discharged from any and all claims arising out of such involvement, and all

 Settlement Class Members, whether or not they receive payment from the Net Settlement Fund,

 are hereby barred from making any further Claims against the Net Settlement Fund, Lead

 Plaintiff or Lead Counsel, the Claims Administrator, the Escrow Agent or any other agent

 retained by Lead Plaintiff or Lead Counsel in connection with the administration or taxation of

 the Settlement Fund or the Net Settlement Fund, or any other person released pursuant to the

 Settlement beyond the amounts allocated to Authorized Claimants;

                 0)      All of Angeion’s fees and expenses incurred in connection with the

 administration of the Settlement and estimated to be incurred in connection with the Distribution



                                                   4
Case 2:15-cv-00703-JMV-MF Document 86 Filed 08/20/19 Page 5 of 5 PageID: 2130




 of the Net Settlement Fund as set forth in the invoices attached as Exhibits E and F to the

 Manigault Declaration are approved, and Lead Counsel is directed to pay $56,010.58 out of the

 Settlement Fund to Angelon. Manigault Dee!. at ¶J 33-36; and

                (k)     Unless otherwise ordered by the Court, one year after the Initial

 Distribution Angeion shall destroy the paper copies of the Proofs of claim and all supporting

 documentation and, three years after a!! funds have been distributed, Angelon shall destroy

 electronic copies of the same. Id. at ¶ 32.

        4.      This Court retains jurisdiction to consider any further applications concerning the

 administration of the Settlement, and such other and further relief as this Court deems

 appropriate.

        IT IS SO ORDERED.


  DATED:GaHA          O         ,2019




                                               The Honorable John Micha) Vkquez
                                               United States District Judge




                                                 S
